Name: Directive 2003/88/EC of the European Parliament and of the Council of 4 November 2003 concerning certain aspects of the organisation of working time
 Type: Directive
 Subject Matter: organisation of work and working conditions;  European Union law; NA
 Date Published: 2003-11-18

 Avis juridique important|32003L0088Directive 2003/88/EC of the European Parliament and of the Council of 4 November 2003 concerning certain aspects of the organisation of working time Official Journal L 299 , 18/11/2003 P. 0009 - 0019Directive 2003/88/EC of the European Parliament and of the Councilof 4 November 2003concerning certain aspects of the organisation of working timeTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 137(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Economic and Social Committee(1),Having consulted the Committee of the Regions,Acting in accordance with the procedure referred to in Article 251 of the Treaty(2),Whereas:(1) Council Directive 93/104/EC of 23 November 1993, concerning certain aspects of the organisation of working time(3), which lays down minimum safety and health requirements for the organisation of working time, in respect of periods of daily rest, breaks, weekly rest, maximum weekly working time, annual leave and aspects of night work, shift work and patterns of work, has been significantly amended. In order to clarify matters, a codification of the provisions in question should be drawn up.(2) Article 137 of the Treaty provides that the Community is to support and complement the activities of the Member States with a view to improving the working environment to protect workers' health and safety. Directives adopted on the basis of that Article are to avoid imposing administrative, financial and legal constraints in a way which would hold back the creation and development of small and medium-sized undertakings.(3) The provisions of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(4) remain fully applicable to the areas covered by this Directive without prejudice to more stringent and/or specific provisions contained herein.(4) The improvement of workers' safety, hygiene and health at work is an objective which should not be subordinated to purely economic considerations.(5) All workers should have adequate rest periods. The concept of "rest" must be expressed in units of time, i.e. in days, hours and/or fractions thereof. Community workers must be granted minimum daily, weekly and annual periods of rest and adequate breaks. It is also necessary in this context to place a maximum limit on weekly working hours.(6) Account should be taken of the principles of the International Labour Organisation with regard to the organisation of working time, including those relating to night work.(7) Research has shown that the human body is more sensitive at night to environmental disturbances and also to certain burdensome forms of work organisation and that long periods of night work can be detrimental to the health of workers and can endanger safety at the workplace.(8) There is a need to limit the duration of periods of night work, including overtime, and to provide for employers who regularly use night workers to bring this information to the attention of the competent authorities if they so request.(9) It is important that night workers should be entitled to a free health assessment prior to their assignment and thereafter at regular intervals and that whenever possible they should be transferred to day work for which they are suited if they suffer from health problems.(10) The situation of night and shift workers requires that the level of safety and health protection should be adapted to the nature of their work and that the organisation and functioning of protection and prevention services and resources should be efficient.(11) Specific working conditions may have detrimental effects on the safety and health of workers. The organisation of work according to a certain pattern must take account of the general principle of adapting work to the worker.(12) A European Agreement in respect of the working time of seafarers has been put into effect by means of Council Directive 1999/63/EC of 21 June 1999 concerning the Agreement on the organisation of working time of seafarers concluded by the European Community Shipowners' Association (ECSA) and the Federation of Transport Workers' Unions in the European Union (FST)(5) based on Article 139(2) of the Treaty. Accordingly, the provisions of this Directive should not apply to seafarers.(13) In the case of those "share-fishermen" who are employees, it is for the Member States to determine, pursuant to this Directive, the conditions for entitlement to, and granting of, annual leave, including the arrangements for payments.(14) Specific standards laid down in other Community instruments relating, for example, to rest periods, working time, annual leave and night work for certain categories of workers should take precedence over the provisions of this Directive.(15) In view of the question likely to be raised by the organisation of working time within an undertaking, it appears desirable to provide for flexibility in the application of certain provisions of this Directive, whilst ensuring compliance with the principles of protecting the safety and health of workers.(16) It is necessary to provide that certain provisions may be subject to derogations implemented, according to the case, by the Member States or the two sides of industry. As a general rule, in the event of a derogation, the workers concerned must be given equivalent compensatory rest periods.(17) This Directive should not affect the obligations of the Member States concerning the deadlines for transposition of the Directives set out in Annex I, part B,HAVE ADOPTED THIS DIRECTIVE:CHAPTER 1SCOPE AND DEFINITIONSArticle 1Purpose and scope1. This Directive lays down minimum safety and health requirements for the organisation of working time.2. This Directive applies to:(a) minimum periods of daily rest, weekly rest and annual leave, to breaks and maximum weekly working time; and(b) certain aspects of night work, shift work and patterns of work.3. This Directive shall apply to all sectors of activity, both public and private, within the meaning of Article 2 of Directive 89/391/EEC, without prejudice to Articles 14, 17, 18 and 19 of this Directive.This Directive shall not apply to seafarers, as defined in Directive 1999/63/EC without prejudice to Article 2(8) of this Directive.4. The provisions of Directive 89/391/EEC are fully applicable to the matters referred to in paragraph 2, without prejudice to more stringent and/or specific provisions contained in this Directive.Article 2DefinitionsFor the purposes of this Directive, the following definitions shall apply:1. "working time" means any period during which the worker is working, at the employer's disposal and carrying out his activity or duties, in accordance with national laws and/or practice;2. "rest period" means any period which is not working time;3. "night time" means any period of not less than seven hours, as defined by national law, and which must include, in any case, the period between midnight and 5.00;4. "night worker" means:(a) on the one hand, any worker, who, during night time, works at least three hours of his daily working time as a normal course; and(b) on the other hand, any worker who is likely during night time to work a certain proportion of his annual working time, as defined at the choice of the Member State concerned:(i) by national legislation, following consultation with the two sides of industry; or(ii) by collective agreements or agreements concluded between the two sides of industry at national or regional level;5. "shift work" means any method of organising work in shifts whereby workers succeed each other at the same work stations according to a certain pattern, including a rotating pattern, and which may be continuous or discontinuous, entailing the need for workers to work at different times over a given period of days or weeks;6. "shift worker" means any worker whose work schedule is part of shift work;7. "mobile worker" means any worker employed as a member of travelling or flying personnel by an undertaking which operates transport services for passengers or goods by road, air or inland waterway;8. "offshore work" means work performed mainly on or from offshore installations (including drilling rigs), directly or indirectly in connection with the exploration, extraction or exploitation of mineral resources, including hydrocarbons, and diving in connection with such activities, whether performed from an offshore installation or a vessel;9. "adequate rest" means that workers have regular rest periods, the duration of which is expressed in units of time and which are sufficiently long and continuous to ensure that, as a result of fatigue or other irregular working patterns, they do not cause injury to themselves, to fellow workers or to others and that they do not damage their health, either in the short term or in the longer term.CHAPTER 2MINIMUM REST PERIODS - OTHER ASPECTS OF THE ORGANISATION OF WORKING TIMEArticle 3Daily restMember States shall take the measures necessary to ensure that every worker is entitled to a minimum daily rest period of 11 consecutive hours per 24-hour period.Article 4BreaksMember States shall take the measures necessary to ensure that, where the working day is longer than six hours, every worker is entitled to a rest break, the details of which, including duration and the terms on which it is granted, shall be laid down in collective agreements or agreements between the two sides of industry or, failing that, by national legislation.Article 5Weekly rest periodMember States shall take the measures necessary to ensure that, per each seven-day period, every worker is entitled to a minimum uninterrupted rest period of 24 hours plus the 11 hours' daily rest referred to in Article 3.If objective, technical or work organisation conditions so justify, a minimum rest period of 24 hours may be applied.Article 6Maximum weekly working timeMember States shall take the measures necessary to ensure that, in keeping with the need to protect the safety and health of workers:(a) the period of weekly working time is limited by means of laws, regulations or administrative provisions or by collective agreements or agreements between the two sides of industry;(b) the average working time for each seven-day period, including overtime, does not exceed 48 hours.Article 7Annual leave1. Member States shall take the measures necessary to ensure that every worker is entitled to paid annual leave of at least four weeks in accordance with the conditions for entitlement to, and granting of, such leave laid down by national legislation and/or practice.2. The minimum period of paid annual leave may not be replaced by an allowance in lieu, except where the employment relationship is terminated.CHAPTER 3NIGHT WORK - SHIFT WORK - PATTERNS OF WORKArticle 8Length of night workMember States shall take the measures necessary to ensure that:(a) normal hours of work for night workers do not exceed an average of eight hours in any 24-hour period;(b) night workers whose work involves special hazards or heavy physical or mental strain do not work more than eight hours in any period of 24 hours during which they perform night work.For the purposes of point (b), work involving special hazards or heavy physical or mental strain shall be defined by national legislation and/or practice or by collective agreements or agreements concluded between the two sides of industry, taking account of the specific effects and hazards of night work.Article 9Health assessment and transfer of night workers to day work1. Member States shall take the measures necessary to ensure that:(a) night workers are entitled to a free health assessment before their assignment and thereafter at regular intervals;(b) night workers suffering from health problems recognised as being connected with the fact that they perform night work are transferred whenever possible to day work to which they are suited.2. The free health assessment referred to in paragraph 1(a) must comply with medical confidentiality.3. The free health assessment referred to in paragraph 1(a) may be conducted within the national health system.Article 10Guarantees for night-time workingMember States may make the work of certain categories of night workers subject to certain guarantees, under conditions laid down by national legislation and/or practice, in the case of workers who incur risks to their safety or health linked to night-time working.Article 11Notification of regular use of night workersMember States shall take the measures necessary to ensure that an employer who regularly uses night workers brings this information to the attention of the competent authorities if they so request.Article 12Safety and health protectionMember States shall take the measures necessary to ensure that:(a) night workers and shift workers have safety and health protection appropriate to the nature of their work;(b) appropriate protection and prevention services or facilities with regard to the safety and health of night workers and shift workers are equivalent to those applicable to other workers and are available at all times.Article 13Pattern of workMember States shall take the measures necessary to ensure that an employer who intends to organise work according to a certain pattern takes account of the general principle of adapting work to the worker, with a view, in particular, to alleviating monotonous work and work at a predetermined work-rate, depending on the type of activity, and of safety and health requirements, especially as regards breaks during working time.CHAPTER 4MISCELLANEOUS PROVISIONSArticle 14More specific Community provisionsThis Directive shall not apply where other Community instruments contain more specific requirements relating to the organisation of working time for certain occupations or occupational activities.Article 15More favourable provisionsThis Directive shall not affect Member States' right to apply or introduce laws, regulations or administrative provisions more favourable to the protection of the safety and health of workers or to facilitate or permit the application of collective agreements or agreements concluded between the two sides of industry which are more favourable to the protection of the safety and health of workers.Article 16Reference periodsMember States may lay down:(a) for the application of Article 5 (weekly rest period), a reference period not exceeding 14 days;(b) for the application of Article 6 (maximum weekly working time), a reference period not exceeding four months.The periods of paid annual leave, granted in accordance with Article 7, and the periods of sick leave shall not be included or shall be neutral in the calculation of the average;(c) for the application of Article 8 (length of night work), a reference period defined after consultation of the two sides of industry or by collective agreements or agreements concluded between the two sides of industry at national or regional level.If the minimum weekly rest period of 24 hours required by Article 5 falls within that reference period, it shall not be included in the calculation of the average.CHAPTER 5DEROGATIONS AND EXCEPTIONSArticle 17Derogations1. With due regard for the general principles of the protection of the safety and health of workers, Member States may derogate from Articles 3 to 6, 8 and 16 when, on account of the specific characteristics of the activity concerned, the duration of the working time is not measured and/or predetermined or can be determined by the workers themselves, and particularly in the case of:(a) managing executives or other persons with autonomous decision-taking powers;(b) family workers; or(c) workers officiating at religious ceremonies in churches and religious communities.2. Derogations provided for in paragraphs 3, 4 and 5 may be adopted by means of laws, regulations or administrative provisions or by means of collective agreements or agreements between the two sides of industry provided that the workers concerned are afforded equivalent periods of compensatory rest or that, in exceptional cases in which it is not possible, for objective reasons, to grant such equivalent periods of compensatory rest, the workers concerned are afforded appropriate protection.3. In accordance with paragraph 2 of this Article derogations may be made from Articles 3, 4, 5, 8 and 16:(a) in the case of activities where the worker's place of work and his place of residence are distant from one another, including offshore work, or where the worker's different places of work are distant from one another;(b) in the case of security and surveillance activities requiring a permanent presence in order to protect property and persons, particularly security guards and caretakers or security firms;(c) in the case of activities involving the need for continuity of service or production, particularly:(i) services relating to the reception, treatment and/or care provided by hospitals or similar establishments, including the activities of doctors in training, residential institutions and prisons;(ii) dock or airport workers;(iii) press, radio, television, cinematographic production, postal and telecommunications services, ambulance, fire and civil protection services;(iv) gas, water and electricity production, transmission and distribution, household refuse collection and incineration plants;(v) industries in which work cannot be interrupted on technical grounds;(vi) research and development activities;(vii) agriculture;(viii) workers concerned with the carriage of passengers on regular urban transport services;(d) where there is a foreseeable surge of activity, particularly in:(i) agriculture;(ii) tourism;(iii) postal services;(e) in the case of persons working in railway transport:(i) whose activities are intermittent;(ii) who spend their working time on board trains; or(iii) whose activities are linked to transport timetables and to ensuring the continuity and regularity of traffic;(f) in the circumstances described in Article 5(4) of Directive 89/391/EEC;(g) in cases of accident or imminent risk of accident.4. In accordance with paragraph 2 of this Article derogations may be made from Articles 3 and 5:(a) in the case of shift work activities, each time the worker changes shift and cannot take daily and/or weekly rest periods between the end of one shift and the start of the next one;(b) in the case of activities involving periods of work split up over the day, particularly those of cleaning staff.5. In accordance with paragraph 2 of this Article, derogations may be made from Article 6 and Article 16(b), in the case of doctors in training, in accordance with the provisions set out in the second to the seventh subparagraphs of this paragraph.With respect to Article 6 derogations referred to in the first subparagraph shall be permitted for a transitional period of five years from 1 August 2004.Member States may have up to two more years, if necessary, to take account of difficulties in meeting the working time provisions with respect to their responsibilities for the organisation and delivery of health services and medical care. At least six months before the end of the transitional period, the Member State concerned shall inform the Commission giving its reasons, so that the Commission can give an opinion, after appropriate consultations, within the three months following receipt of such information. If the Member State does not follow the opinion of the Commission, it will justify its decision. The notification and justification of the Member State and the opinion of the Commission shall be published in the Official Journal of the European Union and forwarded to the European Parliament.Member States may have an additional period of up to one year, if necessary, to take account of special difficulties in meeting the responsibilities referred to in the third subparagraph. They shall follow the procedure set out in that subparagraph.Member States shall ensure that in no case will the number of weekly working hours exceed an average of 58 during the first three years of the transitional period, an average of 56 for the following two years and an average of 52 for any remaining period.The employer shall consult the representatives of the employees in good time with a view to reaching an agreement, wherever possible, on the arrangements applying to the transitional period. Within the limits set out in the fifth subparagraph, such an agreement may cover:(a) the average number of weekly hours of work during the transitional period; and(b) the measures to be adopted to reduce weekly working hours to an average of 48 by the end of the transitional period.With respect to Article 16(b) derogations referred to in the first subparagraph shall be permitted provided that the reference period does not exceed 12 months, during the first part of the transitional period specified in the fifth subparagraph, and six months thereafter.Article 18Derogations by collective agreementsDerogations may be made from Articles 3, 4, 5, 8 and 16 by means of collective agreements or agreements concluded between the two sides of industry at national or regional level or, in conformity with the rules laid down by them, by means of collective agreements or agreements concluded between the two sides of industry at a lower level.Member States in which there is no statutory system ensuring the conclusion of collective agreements or agreements concluded between the two sides of industry at national or regional level, on the matters covered by this Directive, or those Member States in which there is a specific legislative framework for this purpose and within the limits thereof, may, in accordance with national legislation and/or practice, allow derogations from Articles 3, 4, 5, 8 and 16 by way of collective agreements or agreements concluded between the two sides of industry at the appropriate collective level.The derogations provided for in the first and second subparagraphs shall be allowed on condition that equivalent compensating rest periods are granted to the workers concerned or, in exceptional cases where it is not possible for objective reasons to grant such periods, the workers concerned are afforded appropriate protection.Member States may lay down rules:(a) for the application of this Article by the two sides of industry; and(b) for the extension of the provisions of collective agreements or agreements concluded in conformity with this Article to other workers in accordance with national legislation and/or practice.Article 19Limitations to derogations from reference periodsThe option to derogate from Article 16(b), provided for in Article 17(3) and in Article 18, may not result in the establishment of a reference period exceeding six months.However, Member States shall have the option, subject to compliance with the general principles relating to the protection of the safety and health of workers, of allowing, for objective or technical reasons or reasons concerning the organisation of work, collective agreements or agreements concluded between the two sides of industry to set reference periods in no event exceeding 12 months.Before 23 November 2003, the Council shall, on the basis of a Commission proposal accompanied by an appraisal report, re-examine the provisions of this Article and decide what action to take.Article 20Mobile workers and offshore work1. Articles 3, 4, 5 and 8 shall not apply to mobile workers.Member States shall, however, take the necessary measures to ensure that such mobile workers are entitled to adequate rest, except in the circumstances laid down in Article 17(3)(f) and (g).2. Subject to compliance with the general principles relating to the protection of the safety and health of workers, and provided that there is consultation of representatives of the employer and employees concerned and efforts to encourage all relevant forms of social dialogue, including negotiation if the parties so wish, Member States may, for objective or technical reasons or reasons concerning the organisation of work, extend the reference period referred to in Article 16(b) to 12 months in respect of workers who mainly perform offshore work.3. Not later than 1 August 2005 the Commission shall, after consulting the Member States and management and labour at European level, review the operation of the provisions with regard to offshore workers from a health and safety perspective with a view to presenting, if need be, the appropriate modifications.Article 21Workers on board seagoing fishing vessels1. Articles 3 to 6 and 8 shall not apply to any worker on board a seagoing fishing vessel flying the flag of a Member State.Member States shall, however, take the necessary measures to ensure that any worker on board a seagoing fishing vessel flying the flag of a Member State is entitled to adequate rest and to limit the number of hours of work to 48 hours a week on average calculated over a reference period not exceeding 12 months.2. Within the limits set out in paragraph 1, second subparagraph, and paragraphs 3 and 4 Member States shall take the necessary measures to ensure that, in keeping with the need to protect the safety and health of such workers:(a) the working hours are limited to a maximum number of hours which shall not be exceeded in a given period of time; or(b) a minimum number of hours of rest are provided within a given period of time.The maximum number of hours of work or minimum number of hours of rest shall be specified by law, regulations, administrative provisions or by collective agreements or agreements between the two sides of the industry.3. The limits on hours of work or rest shall be either:(a) maximum hours of work which shall not exceed:(i) 14 hours in any 24-hour period; and(ii) 72 hours in any seven-day period;or(b) minimum hours of rest which shall not be less than:(i) 10 hours in any 24-hour period; and(ii) 77 hours in any seven-day period.4. Hours of rest may be divided into no more than two periods, one of which shall be at least six hours in length, and the interval between consecutive periods of rest shall not exceed 14 hours.5. In accordance with the general principles of the protection of the health and safety of workers, and for objective or technical reasons or reasons concerning the organisation of work, Member States may allow exceptions, including the establishment of reference periods, to the limits laid down in paragraph 1, second subparagraph, and paragraphs 3 and 4. Such exceptions shall, as far as possible, comply with the standards laid down but may take account of more frequent or longer leave periods or the granting of compensatory leave for the workers. These exceptions may be laid down by means of:(a) laws, regulations or administrative provisions provided there is consultation, where possible, of the representatives of the employers and workers concerned and efforts are made to encourage all relevant forms of social dialogue; or(b) collective agreements or agreements between the two sides of industry.6. The master of a seagoing fishing vessel shall have the right to require workers on board to perform any hours of work necessary for the immediate safety of the vessel, persons on board or cargo, or for the purpose of giving assistance to other vessels or persons in distress at sea.7. Members States may provide that workers on board seagoing fishing vessels for which national legislation or practice determines that these vessels are not allowed to operate in a specific period of the calendar year exceeding one month, shall take annual leave in accordance with Article 7 within that period.Article 22Miscellaneous provisions1. A Member State shall have the option not to apply Article 6, while respecting the general principles of the protection of the safety and health of workers, and provided it takes the necessary measures to ensure that:(a) no employer requires a worker to work more than 48 hours over a seven-day period, calculated as an average for the reference period referred to in Article 16(b), unless he has first obtained the worker's agreement to perform such work;(b) no worker is subjected to any detriment by his employer because he is not willing to give his agreement to perform such work;(c) the employer keeps up-to-date records of all workers who carry out such work;(d) the records are placed at the disposal of the competent authorities, which may, for reasons connected with the safety and/or health of workers, prohibit or restrict the possibility of exceeding the maximum weekly working hours;(e) the employer provides the competent authorities at their request with information on cases in which agreement has been given by workers to perform work exceeding 48 hours over a period of seven days, calculated as an average for the reference period referred to in Article 16(b).Before 23 November 2003, the Council shall, on the basis of a Commission proposal accompanied by an appraisal report, re-examine the provisions of this paragraph and decide on what action to take.2. Member States shall have the option, as regards the application of Article 7, of making use of a transitional period of not more than three years from 23 November 1996, provided that during that transitional period:(a) every worker receives three weeks' paid annual leave in accordance with the conditions for the entitlement to, and granting of, such leave laid down by national legislation and/or practice; and(b) the three-week period of paid annual leave may not be replaced by an allowance in lieu, except where the employment relationship is terminated.3. If Member States avail themselves of the options provided for in this Article, they shall forthwith inform the Commission thereof.CHAPTER 6FINAL PROVISIONSArticle 23Level of ProtectionWithout prejudice to the right of Member States to develop, in the light of changing circumstances, different legislative, regulatory or contractual provisions in the field of working time, as long as the minimum requirements provided for in this Directive are complied with, implementation of this Directive shall not constitute valid grounds for reducing the general level of protection afforded to workers.Article 24Reports1. Member States shall communicate to the Commission the texts of the provisions of national law already adopted or being adopted in the field governed by this Directive.2. Member States shall report to the Commission every five years on the practical implementation of the provisions of this Directive, indicating the viewpoints of the two sides of industry.The Commission shall inform the European Parliament, the Council, the European Economic and Social Committee and the Advisory Committee on Safety, Hygiene and Health Protection at Work thereof.3. Every five years from 23 November 1996 the Commission shall submit to the European Parliament, the Council and the European Economic and Social Committee a report on the application of this Directive taking into account Articles 22 and 23 and paragraphs 1 and 2 of this Article.Article 25Review of the operation of the provisions with regard to workers on board seagoing fishing vesselsNot later than 1 August 2009 the Commission shall, after consulting the Member States and management and labour at European level, review the operation of the provisions with regard to workers on board seagoing fishing vessels, and, in particular examine whether these provisions remain appropriate, in particular, as far as health and safety are concerned with a view to proposing suitable amendments, if necessary.Article 26Review of the operation of the provisions with regard to workers concerned with the carriage of passengersNot later than 1 August 2005 the Commission shall, after consulting the Member States and management and labour at European level, review the operation of the provisions with regard to workers concerned with the carriage of passengers on regular urban transport services, with a view to presenting, if need be, the appropriate modifications to ensure a coherent and suitable approach in the sector.Article 27Repeal1. Directive 93/104/EC, as amended by the Directive referred to in Annex I, part A, shall be repealed, without prejudice to the obligations of the Member States in respect of the deadlines for transposition laid down in Annex I, part B.2. The references made to the said repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table set out in Annex II.Article 28Entry into forceThis Directive shall enter into force on 2 August 2004.Article 29AddresseesThis Directive is addressed to the Member States.Done at Brussels, 4 November 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Tremonti(1) OJ C 61, 14.3.2003, p. 123.(2) Opinion of the European Parliament of 17 December 2002 (not yet published in the Official Journal) and Council Decision of 22 September 2003.(3) OJ L 307, 13.12.1993, p. 18. Directive as amended by Directive 2000/34/EC of the European Parliament and of the Council (OJ L 195, 1.8.2000, p. 41).(4) OJ L 183, 29.6.1989, p. 1.(5) OJ L 167, 2.7.1999, p. 33.ANNEX IPART AREPEALED DIRECTIVE AND ITS AMENDMENT(Article 27)>TABLE>PART BDEADLINES FOR TRANSPOSITION INTO NATIONAL LAW(Article 27)>TABLE>ANNEX IICORRELATION TABLE>TABLE>